      Case 3:06-cr-00050-RV-EMT Document 120 Filed 09/24/20 Page 1 of 2



                                                                             Page 1 of 2

                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

UNITED STATES OF AMERICA

vs.                                                 Case Nos.: 3:06cr50/RV/EMT
                                                               3:20cv5628/RV/EMT
JABARI WILLIAMS
                                                /

                                           ORDER

       The chief magistrate judge issued a Report and Recommendation on August

28, 2020 (ECF No. 118). The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). Williams has filed an objection (ECF No.

119), which I have reviewed de novo.

       Having considered the Report and Recommendation, and the objection

thereto, I have determined the Report and Recommendation should be adopted.

       Accordingly, it is ORDERED:

       1.      The chief magistrate judge’s Report and Recommendation (ECF No.

118) is adopted and incorporated by reference in this order.




Case Nos.: 3:06cr50/RV/EMT; 3:20cv5628/RV/EMT
      Case 3:06-cr-00050-RV-EMT Document 120 Filed 09/24/20 Page 2 of 2



                                                                       Page 2 of 2

       2.      The “Amended Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside,

or Correct Sentence by a Person in Federal Custody” (ECF No. 117) is summarily

DENIED and DISMISSED without prejudice.

       3.      The certificate of appealability is DENIED.

       DONE AND ORDERED this 24th day of September 2020.



                                       /s/ Roger Vinson
                                     ROGER VINSON
                                     SENIOR UNITED STATES DISTRICT JUDGE




Case Nos.: 3:06cr50/RV/EMT; 3:20cv5628/RV/EMT
